DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species X, claims 15-24, in the reply filed on 2022.08.02 is acknowledged.
It is noted that the election (below) indicated claims 21-25 were new, however only claims 21-24 were included in the 2022.08.02 reply.

    PNG
    media_image1.png
    84
    895
    media_image1.png
    Greyscale

Remarks
This communication is in response to Application No. 17/307,003 filed on 2021.05.04.

Claims 15-24 are currently pending and have been examined.  

This application is a continuation of U.S. application No. 16/180,638 filed on 2018.11.05 now U.S Patent 10,995,670. See MPEP 201.07. In accordance with MPEP 609.02 A.2 and MPEP 2001.06 (b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP 2001.06 (b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Patent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP 609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Patent Application is relevant in this application.

Drawings
	The drawings filed 2021.05.04 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 19, 23, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 11-16 of U.S. Patent No. 9,695,749 to Kraft. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 15, 19 and 23-24 of the instant application are disclosed in claims 1, 9 and 11-16 of U.S. Patent No. 9,695,749.


Instant application
US 9,695,749 to KRAFT
15. (Original) A method of increasing a power output of a gas turbine, comprising: 
providing an auxiliary system configured to be coupled to said gas turbine, said auxiliary system comprising a fueled engine, a compressor, and
        (corresponds to step i)
a heat exchanger fluidly coupled to said compressor; (the heat exchanger is implied in step iii)


fluidly coupling said auxiliary system to said gas turbine; (corresponds to step iv)

 operating said fueled engine to drive said compressor to compress air to form compressed air; (step ii)


 directing exhaust of said fueled engine to said heat exchanger; (step iii)

 heating said compressed air in said heat exchanger using said exhaust of said fueled engine to form heated compressed air; and (step iii)

injecting said heated compressed air into said gas turbine to increase mass flow through said gas turbine for increasing said power output of said gas turbine (step iv)
1. A method of supplementing the power output of a gas turbine system having a compressor, a combustor case, a combustor, and a turbine, fluidly connected to each other, said method comprising: 
(i) providing a supplemental compressor and a fueled engine, said supplemental compressor drawing in air separate from said fueled engine; 
(ii) operating said fueled engine to drive said supplemental compressor to produce compressed air from said supplemental compressor, 



said fueled engine drawing in ambient air and producing hot exhaust gas as a result of said operation; 


(iii) heating said compressed air with heat extracted from said hot exhaust gas, thereby producing hot compressed air; and
 



(iv) injecting said hot compressed air into said gas turbine system downstream of said compressor of said gas turbine system, thereby increasing the mass flow of air therethrough and augmenting the power output of said gas turbine system; 

wherein, air drawn in by said compressor of said gas turbine system is uncompressed air.
16. (Original) The method of claim 15, wherein said fueled engine converts fueled into energy through an exothermic reaction

17. (Original) The method of claim 15, wherein said fueled engine runs of natural gas

 18. (Original) The method of claim 15, wherein said heat exchanger is a counter flow recuperator. 

19. (Original) The method of claim 15, further comprising using a portion of said heated compressed air for cooling a component of said gas turbine.
9. The method of claim 1, further comprising the step of using at least a portion of said compressed air to cool a component of said turbine.
20. (Original) The method of claim 15, further comprising using a portion of said exhaust to preheat a fuel of said gas turbine.  

21. (New) The method of claim 15, wherein operation of the auxiliary system is independent of the electric grid.

22. (New) The method of claim 15, wherein said compressor is a multi-stage intercooled compressor

23. (New) The method of claim 22, wherein said air is ambient air.  

1. … said fueled engine drawing in ambient air…
24. (New) The method of claim 15, further comprising providing a valve between said auxiliary system and said gas turbine.

Claim 16 

In view of the table above, it is clear that most of the elements of claim 15 are to be found in claim 1 of the patent to Kraft, except for the limitation of " a heat exchanger fluidly coupled to said compressor ". While the limitation "heating said compressed air with heat extracted from said hot exhaust gas " is not an identical limitation it remains clear that they are claiming the same structural component since the structure that permits heating said compressed air with heat extracted from said hot exhaust gas implies the use of a heat exchanger. This is evidenced by both the claim recitation which describes the function of a heat exchanger, as well as the use of the term extracted. It is the position of the office that these are two different ways to describe the same thing.  Otherwise, the difference between claim 15 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 15 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 15 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.
Claims 15, 19 and 23-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9 and 11-16 of U.S. Pat. 9,695,749. Although the conflicting claims are not identical, they are not patentably distinct from each other. Accordingly, it would have been obvious to those in possession of the invention defined by claims 1, 9 and 11-16 to observe that the limitations described in claims 15 are already incorporated in claims 1, 9 and 11-16 of U.S. Pat. No. 9,695,749. Therefore, one of ordinary skill in the art would have realized that by omitting the limitations of: “receiving an input from a user associated with a round of golf ” is an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).






Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,388,737 to Kraft. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claim 15 of the instant application are disclosed in claims 3 of U.S. Patent No. 9,388,737.

Instant application
US 9,388,737 to KRAFT
15. (Original) A method of increasing a power output of a gas turbine, comprising: 







providing an auxiliary system configured to be coupled to said gas turbine, said auxiliary system comprising a fueled engine, a compressor, and a heat exchanger fluidly coupled to said compressor; (last clause provides coupling)


fluidly coupling said auxiliary system to said gas turbine; (corresponds to step d)

 operating said fueled engine to drive said compressor to compress air to form compressed air; (step c)

 directing exhaust of said fueled engine to said heat exchanger; (last clause)

 heating said compressed air in said heat exchanger using said exhaust of said fueled engine to form heated compressed air; and (last clause)

injecting said heated compressed air into said gas turbine to increase mass flow through said gas turbine for increasing said power output of said gas turbine (step d)
3. A method of efficiently operating a gas turbine energy system, comprising: 
(a) providing a gas turbine engine having in series a low pressure compressor, a high pressure compressor, a combustor, a high pressure turbine, and a low pressure turbine, wherein the low pressure compressor is coupled to the low pressure turbine, and the high pressure compressor is coupled to the high pressure turbine;
 (b) providing a booster system having a fueled engine, an auxiliary compressor, a cooling system, and a recuperator; 
(c) pressurizing ambient air using the auxiliary compressor driven by the fueled engine to produce compressed air, while intercooling the compressed air between compression stages by transferring heat therefrom to the cooling system; 
(d) injecting a first portion of said compressed air into an inlet of said high pressure compressor, and
 heating a second portion of said compressed air in the recuperator using exhaust from only the fueled engine and then injecting said second portion of compressed air into said combustor.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 21, the claim recites “wherein operation of the auxiliary system is independent of the electric grid” but the electric grid lacks antecedent basis. Further, the claim is indefinite as it is unclear what is claimed by independent.

NOTE: any prior art rejection provided below is made as best understood in view of the 35 U.S.C. 112(b) issues above.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        8/9/2022